MANDATE

THE STATE OF TEXAS

TO THE 83RD JUDICIAL DISTRICT COURT OF VAL VERDE COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on April 29, 2015, the cause upon appeal to revise
or reverse your judgment between

Herman Dwayne Everett, Appellant

V.

Dyna Graciela Arreola, Appellee

No. 04-14-00259-CV and Tr. Ct. No. 27559

was determined, and therein our said Court of Appeals made its order in these words:


      In accordance with this court’s opinion of this date, the judgment of the
trial court is AFFIRMED. It is ORDERED that appellee, Dyna Graciela
Arreola, recover her costs of this appeal from appellant, Herman Dwayne
Everett.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on July 8, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-14-00259-CV

                                     Herman Dwayne Everett

                                                   v.

                                      Dyna Graciela Arreola

           (NO. 27559 IN 83RD JUDICIAL DISTRICT COURT OF VAL VERDE COUNTY)


TYPE OF FEE                  CHARGES        PAID          BY
MOTION FEE                         $10.00   E-PAID        SOSTENES MIRELES
REPORTER'S RECORD                 $788.95   UNKNOWN       PLAINTIFF HERMAN DWAYNE EVERETT
CLERK'S RECORD                     $63.00   PAID          SOSTENES MIRELES II
STATEWIDE EFILING FEE              $20.00   PAID          SOSTENES MIRLES
FILING                            $100.00   PAID          SOSTENES MIRELES
SUPREME COURT CHAPTER 51
FEE                                $50.00   PAID          SOSTENES MIRLES
INDIGENT                           $25.00   PAID          SOSTENES MIRLES


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this July 8, 2015.

                                                        KEITH E. HOTTLE, CLERK



                                                        Cynthia A. Martinez
                                                        Deputy Clerk, Ext. 53853